 

 

 

 

Exhibit 10.1

[img1.jpg]




 

 

 

CREDIT AGREEMENT

 

 

dated as of

 

 

July 15, 2008

 

 

among

 

 

ALMOST FAMILY, INC.

 

 

The Lenders Party Hereto

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

FIFTH THIRD BANK,

as Syndication Agent

 

________________________________________

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

 

 

1

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

1

 

SECTION 1.02.

Classification of Loans and Borrowings

17

 

SECTION 1.03.

Terms Generally

17

 

SECTION 1.04.

Accounting Terms; GAAP

17

 

 

 

 

 

 

ARTICLE II

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

17

 

SECTION 2.02.

Loans and Borrowings

17

 

SECTION 2.03.

Requests for Revolving Borrowings

18

 

SECTION 2.04.

[Reserved]

19

 

SECTION 2.05.

Swingline Loans

19

 

SECTION 2.06.

Letters of Credit

20

 

SECTION 2.07.

Funding of Borrowings

23

 

SECTION 2.08.

Interest Elections

23

 

SECTION 2.09.

Termination and Reduction of Commitments

24

 

SECTION 2.10.

Repayment of Loans; Evidence of Debt

25

 

SECTION 2.11.

Prepayment of Loans

25

 

SECTION 2.12.

Fees

26

 

SECTION 2.13.

Interest

27

 

SECTION 2.14.

Alternate Rate of Interest

27

 

SECTION 2.15.

Increased Costs

28

 

SECTION 2.16.

Break Funding Payments

29

 

SECTION 2.17.

Taxes

29

 

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

30

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

32

 

SECTION 2.20.

Increase in Total Commitment..........................................

32

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

34

 

SECTION 3.02.

Authorization; Enforceability

34

 

SECTION 3.03.

Governmental Approvals; No Conflicts

34

 

SECTION 3.04.

Financial Condition; No Material Adverse Change

34

 

SECTION 3.05.

Properties

34

 

SECTION 3.06.

Litigation and Environmental Matters

35

 

SECTION 3.07.

Compliance with Laws and Agreements

35

 

SECTION 3.08.

Investment Company Status

36

 

SECTION 3.09.

Taxes

36

 

 

 

1

 



 

--------------------------------------------------------------------------------

 

 

 

SECTION 3.10.

ERISA

36

SECTION 3.11.

Disclosure

36

 

 

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Effective Date

36

SECTION 4.02.

Each Credit Event

37

 

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

38

SECTION 5.02.

Notices of Material Events

39

SECTION 5.03.

Existence; Conduct of Business

39

SECTION 5.04

Payment of Obligations

39

SECTION 5.05.

Maintenance of Properties; Insurance

39

SECTION 5.06.

Books and Records; Inspection Rights

40

SECTION 5.07.

Compliance with Laws

40

SECTION 5.08.

Use of Proceeds and Letters of Credit

40

SECTION 5.09.

Financial Covenants......................................................

40

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

40

SECTION 6.02.

Liens

41

SECTION 6.03.

Fundamental Changes

42

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

42

SECTION 6.05.

Swap Agreements

43

SECTION 6.06.

Restricted Payments

43

SECTION 6.07.

Transactions with Affiliates

43

SECTION 6.08.

Restrictive Agreements
...............................................................

43

SECTION 6.09.

Grant of Lien on After-Acquired Real Estate.........................

43

 

ARTICLE VII

 

 

Events of Default

44

 

 

 

 



2

 



 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE VIII

 

 

The Administrative Agent

46

 

 

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

49

SECTION 9.02.

Waivers; Amendments

49

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

50

SECTION 9.04.

Successors and Assigns

51

SECTION 9.05.

Survival

54

SECTION 9.06.

Counterparts; Integration; Effectiveness

54

SECTION 9.07.

Severability

54

SECTION 9.08.

Right of Setoff

54

SECTION 9.09.

Governing Law; Jurisdiction; Consent

to Service of Process

 

55

SECTION 9.10.

WAIVER OF JURY TRIAL

55

SECTION 9.11.

Headings

55

SECTION 9.12.

Confidentiality

55

SECTION 9.13.

Interest Rate Limitation

56

SECTION 9.14.

USA PATRIOT Act

57

 

EXHIBITS:

 

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Commitment and Acceptance

Exhibit C – Form of Compliance Certificate

 

SCHEDULES:

 

Schedule 2.01 – Commitments

Schedule 3.01 – Identification of Subsidiaries

Schedule 3.06 -- Disclosed Matters

Schedule 5.09 – Financial Covenants

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.08 -- Existing Restrictions

 

RIDERS

 

Adjusted EBITDA Calculation Rider

Pricing Grid Rider

 

3

 



 

--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is dated as of July 15, 2008 and entered into among [i]
ALMOST FAMILY, INC., a Delaware corporation (“Borrower”), [ii] the LENDERS party
hereto, and [iii] JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below, each reference to an Article, Section, Exhibit,
Schedule or Rider shall mean and be deemed to refer to an Article or Section of,
or an Exhibit, Schedule or Rider to, this Agreement unless expressly otherwise
indicated, and all such Exhibits, Schedules and Riders are hereby incorporated
by reference in this Agreement:

 

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquirer” means, as applicable, Borrower or a Subsidiary of Borrower making or
intending to make an Acquisition.

 

“Acquisition” means the acquisition by a Person of all or substantially all of
the assets of or Equity Interest in another Person.

 

 

“Acquisition Threshold” means $10,000,000.

 

“Acquired EBITDA” means the proforma EBITDA projected to be generated by a
Target Person during a Proforma Calculation Period, as determined pursuant to
the Proforma Acquisition Information and otherwise substantiated to the
satisfaction of Administrative Agent in its sole discretion; provided, however,
that for purposes of calculating Adjusted EBITDA the actual EBITDA of the Target
Person during any Proforma Calculation Quarter shall be substituted for the
Acquired EBITDA of the Target Person for that Proforma Calculation Quarter as of
the last day of the Proforma Calculation Quarter. The Acquired EBITDA for Apex
and Tundra (subject to the Acquisition of Tundra by an Acquirer), respectively,
shall be that shown on the Acquired EBITDA Calculation Rider for the fiscal
quarters of Borrower shown thereon. The Acquired EBITDA for any other Target
Person shall be determined and stipulated in the Acquired EBITDA Calculation
Rider in accordance with the provisions of this Agreement.

 

“Adjusted EBITDA” means the sum of [i] EBITDA, plus [ii] Acquired EBITDA;
provided, however, that for purposes of calculating Adjusted EBITDA, Acquired
EBITDA may not exceed fifty percent (50%) of Adjusted EBITDA.

 

“Adjusted Fixed Charges” means the sum, for any period, of interest expense,
determined in accordance with GAAP, plus Rent Expense.

 

1

 



 

--------------------------------------------------------------------------------

 

 

“Adjusted Fixed Charge Coverage Ratio” means, for any period, EBITDAR divided by
Adjusted Fixed Charges.

 

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

"Administrative Agent" means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders pursuant to Article VIII, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article VIII.

 

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, including the Exhibits, Schedules and
Riders hereto, as it may be amended, renewed, modified or restated and in effect
from time to time.

 

"Alternate Base Rate" means, for any day, a rate per annum equal to the sum of
[i] the greater of (a) the Prime Rate in effect on such day, or (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1%, plus [ii] the Prime
Margin. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

 

“Apex” means Apex Home Healthcare, LLC.

 

“Applicable Calculation Period” means each period of the most recent four (4)
consecutive complete fiscal quarters of Borrower that ends on the last day of a
fiscal quarter of Borrower and for which Applicable Financial Statements have
been delivered to the Administrative Agent.

 

“Applicable Financial Statements” means consolidated financial statements of the
Borrower delivered pursuant to Section 5.01 covering the Applicable Calculation
Period.

 

"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the total Commitments most recently in effect, giving effect to any
assignments.

 

"Applicable Rate" means, for any day, [i] the Alternate Base Rate with respect
to any ABR Loan and [ii] the sum of the Adjusted LIBO Rate plus the LIBO Margin
with respect to any Eurodollar Revolving Loan, and [iii] with respect to the
Commitment Fees, the applicable interest rate increment per annum shown on the
Pricing Grid Rider.

 

 

"Approved Fund" has the meaning assigned to such term in Section 9.04.

 

 

"Arranger" means J.P. Morgan Securities, Inc.

 

 

 

2

 



 

--------------------------------------------------------------------------------

 

 

"Assessment Rate" means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
"well-capitalized" and within supervisory subgroup "B" (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

"Base CD Rate" means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

 

 

"Borrower" has the meaning assigned to such term in the preamble to this
Agreement.

 

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

 

“Calculation Date” means the last day of each Applicable Calculation Period.

 

“Capital Expenditures” means, for any period, all expenditures (including
deposits) for, or contracts for expenditures (excluding contracts for
expenditures under or with respect to Capital Leases, but including cash down
payments for assets acquired under Capital Leases) with respect to any fixed
assets or improvements, or for replacements, substitutions or additions thereto,
which have a useful life of more than one year, including the direct or indirect
acquisition of such assets by way of increased product or service charges,
offset items or otherwise.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

 

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

 

 

3

 



 

--------------------------------------------------------------------------------

 

 

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

"Cash Management Products" means any one or more of the following types of
services or facilities extended to Borrower by Administrative Agent, any Lender,
or any Affiliate of the Administrative Agent or a Lender in reliance on
Administrative Agent’s or such Lender’s agreement to indemnify such Affiliate:
(i) Automated Clearing House (ACH) transactions and other similar money transfer
services; (ii) cash management, including controlled disbursement and lockbox
services; (iii) establishing and maintaining deposit accounts; and (iv)
purchasing card credit account or stored value cards.

 

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.

 

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Closing” the satisfaction of the conditions specified in Section 4.01 (or
waiver in accordance with Section 9.02).

 

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all assets and property of Borrower, any other Obligor, and
any other Person, whether real, personal, tangible or intangible, immovable,
movable or mixed, that now or at the Closing or at any other time thereafter is
pledged or mortgaged as security for the Obligations.

 

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
increased pursuant to Section 2.20, and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Commitment is set forth in Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable.

 

 

4

 



 

--------------------------------------------------------------------------------

 

 

 

“Commitment and Acceptance” means a document substantially in the form of
Exhibit B.

 

“Commitment Fee” means the Commitment Fee accruing at the applicable interest
rate per annum shown on the Pricing Grid Rider calculated and payable as
provided in Section 2.12(a).

 

“Commitment Increase” has the meaning assigned to such term in Section 2.20.

 

“Compliance Certificate” means a Certificate substantially in the form of
Exhibit C.

 

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

 

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

 

"dollars" or "$" refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is incorporated or otherwise
organized under the laws of a state of the United States of America or the
District of Columbia.

 

“EBITDA” means, for any period, without duplication, the total of the following
for Borrower on a consolidated basis, each calculated for such period: (1) net
income determined in accordance with GAAP; plus, to the extent included in the
calculation of net income, (2) the sum of (a) income and franchise taxes paid or
accrued; (b) interest expense, net of interest income, paid or accrued; (c)
amortization and depreciation expense; (d) extraordinary or non-recurring “cash”
losses, the inclusion of which is reasonably acceptable to Administrative Agent;
and (e) extraordinary or non-recurring non-cash charges, the inclusion of which
is acceptable to Administrative Agent; less, to the extent included in the
calculation of net income, (3) the sum of (a) the income of any Person (other
than wholly-owned Subsidiaries of Borrower) in which any Borrower or a wholly
owned Subsidiary of a Borrower has an ownership interest except to the extent
such income is received by Borrower or such wholly-owned Subsidiary in a cash
distribution during such period; (b) gains from sales or other dispositions of
assets (other than Inventory in the normal course of business); and (c)
extraordinary or non-recurring gains.

 

 

“EBITDAR” means, for any period, the sum of Adjusted EBITDA plus Rent Expense.

 

 

"Effective Date" means the date of the Closing.

 

“Eligible Assignee” means a commercial bank, financial institution, other
“accredited investor” (as defined in Regulation D of the Securities Act) or a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act.

 

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

 

5

 



 

--------------------------------------------------------------------------------

 

 

 

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

"Equity Interests " means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

 

"Event of Default" has the meaning assigned to such term in Article VII.

 

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other

 

 

6

 



 

--------------------------------------------------------------------------------

 

 

than an assignee pursuant to a request by the Borrower under Section 2.19(b)),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender's failure to
comply with Section 2.17(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

 

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

 

“Financial Covenants” means those financial covenants set forth in Schedule
5.09.

 

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financing Statements” means UCC-1 financing statements and other filings
necessary or appropriate as determined by Administrative Agent to perfect the
security interest of Administrative Agent for the benefit of Lenders in any
Collateral.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

 

"GAAP" means generally accepted accounting principles in the United States of
America.

 

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

"Guarantee" of or by any Person means any obligation, contingent or otherwise,
of the Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the "primary obligor") in
any manner, whether directly or indirectly, and including any obligation of the
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

 

7

 



 

--------------------------------------------------------------------------------

 

 

 

“Guarantor” means any Person obligated pursuant to a Guarantee of all or any
portion of the Obligations.

 

“Guaranty Agreement” means an agreement establishing the unconditional,
absolute, joint and several guaranty of payment by a Guarantor.

 

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including Subordinated Debt) or with respect to
deposits or advances of any kind, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

 

"Indemnified Taxes" means Taxes other than Excluded Taxes.

 

"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

"Information Memorandum" means the Confidential Information Memorandum dated
May, 2008 relating to the Borrower and the Transactions.

 

“Intangible Assets” means all intangible assets (determined in conformity with
GAAP) including, without limitation, goodwill, Intellectual Property, licenses,
organizational costs, deferred amounts, covenants not to compete, unearned
income and restricted funds.

 

“Intellectual Property” means all present and future designs, patents, patent
rights and applications therefor, trademarks and registrations or applications
therefor, trade names, inventions, copyrights and all applications and
registrations therefor, software or computer programs, license rights, trade
secrets, methods, processes, know-how, drawings, specifications, descriptions,
and all memoranda, notes and records with respect to any research and
development, whether now owned or hereafter acquired, all goodwill associated
with any of the foregoing, and proceeds of all of the foregoing, including,
without limitation, proceeds of insurance policies thereon.

 

 

8

 



 

--------------------------------------------------------------------------------

 

 

“Interest Calculation Date” means three (3) Business Days following each date
that Administrative Agent receives the financial statements applicable to a
fiscal year and fiscal quarter of Borrower required to be delivered pursuant to
Section 5.01(a) and 5.01(b), respectively, and the Compliance Certificate in
each such instance pursuant to Section 5.01(c).

 

"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

"Interest Period" means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Inventory” means all “inventory” (as defined in the UCC), including, without
limitation, finished goods, raw materials, work in process and other materials
and supplies used or consumed in a Person’s business, and goods which are
returned or repossessed.

 

"Issuing Bank" means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.

 

 

9

 



 

--------------------------------------------------------------------------------

 

 

 

"Letter of Credit" means any letter of credit issued pursuant to this Agreement.
The term shall be deemed to include all letters of credit issued by JPMorgan
Chase Bank, N.A. in connection with the Prior Loan that are outstanding on the
date of Closing.

 

“Leverage Ratio” means the ratio of Total Funded Debt as of the last day of an
Applicable Calculation Period divided by Adjusted EBITDA during the Applicable
Calculation Period ending on such date.

 

“LIBO Margin” means the applicable interest rate increment shown on the Pricing
Grid Rider to be added for purposes of calculating the Applicable Rate with
respect to any Eurodollar Revolving Loan.

 

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Guaranty Agreement by the Subsidiary
Guarantors, the Mortgages, the Security Agreement, the Pledge of Equity
Interests and all other documents, instruments and agreements executed by or on
behalf of Borrower or any other Obligor or Guarantor that is delivered
concurrently herewith or at any time hereafter to or for Administrative Agent or
any Lender in connection with the Loans, any Letter of Credit, any Rate
Management Transaction and any of the other Obligations and Transactions, all as
amended, restated, supplemented or modified from time to time.

 

 

"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

 

 

10

 



 

--------------------------------------------------------------------------------

 

 

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

 

"Maturity Date" means July 15, 2011.

 

“Medicaid” means the Medicaid program established and governed by Title XIX of
the Social Security Act (codified as 42 U.S.C.A. §1396 et. seq.), as amended
from time to time.

 

“Medicare” means the Medicare program established and governed by Title XVIII of
the Social Security Act (codified as 42 U.S.C.A. §1395 et. seq.), as amended
from time to time.

 

“Mortgage” or “Mortgages” means a mortgage, deed of trust, leasehold mortgage,
leasehold deed of trust, collateral assignments of leases or other real estate
security documents delivered by any Obligor to Administrative Agent, on behalf
of Lenders, with respect to Mortgaged Property, as part of the Collateral for
the Obligations, all in form and substance satisfactory to Administrative Agent.
In the case of each leasehold constituting Mortgaged Property, Administrative
Agent shall have received such estoppel letters, consents and waivers from the
landlords and non-disturbance agreements from any holders of mortgages or deeds
of trust on such Mortgaged Property as may be requested by Administrative Agent,
which letters shall be acceptable to Agent.

 

“Mortgage Policies” means loan policies of title insurance in form and substance
and in amounts acceptable to Administrative Agent issued by title insurers
reasonably satisfactory to Administrative Agent assuring Administrative Agent
that the Mortgages are valid and enforceable first priority mortgage liens on a
respective Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Encumbrances.

 

“Mortgaged Property” means all real property owned or leased by any of the
Obligors that the Administrative Agent requires to be encumbered by a Mortgage.

 

 

"Moody's" means Moody's Investors Service, Inc.

 

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Worth” means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or less accumulated deficit) calculated
in conformity with GAAP.

 

“New Lender” means either a Lender or an Eligible Assignee, in each case
approved by the Borrower and the Administrative Agent, that agrees to become a
Lender or that agrees to increase its Commitment, in accordance with the
provisions of Section 2.20.

 

“Obligations” means all Loans, indemnification and other obligations in
connection with the issuance of Letters of Credit, advances, debts, liabilities,
obligations, covenants and duties owing by any Obligor to the Administrative
Agent, any Lender, the Swingline Lender, the Lead Arranger, any Affiliate of the
Administrative Agent or any Lender, any Issuer or any Person entitled to
indemnification by any Obligor under this Agreement or any other Loan Documents,
whether or not evidenced by any

 

 

11

 



 

--------------------------------------------------------------------------------

 

 

note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees and any other sum chargeable to
any Obligor under this Agreement or any other Loan Document, and Swap
Obligations. The term also includes Cash Management Products.

 

 

“Obligors” means, collectively, the Borrower and each Subsidiary Guarantor.

 

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

 

"Participant" has the meaning set forth in Section 9.04.

 

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means [i] the Tundra Acquisition, and [ii] any
Acquisition in addition to the Tundra Acquisition (a) for which the total
consideration paid by Borrower, including cash as well as any Indebtedness of
the Target Person assumed by the Acquirer, does not exceed the Acquisition
Threshold, and [iii] any Acquisition in addition to those described in clauses
[i] and [ii] of this definition for which the prior written consent of the
Administrative Agent, acting with the approval of all of the Lenders, has been
obtained by Borrower; provided, however, that no Acquisition shall be a
Permitted Acquisition unless the assets acquired have been mortgaged, pledged
and granted as part of the Collateral and, if Equity Interests of the Target
Person have been acquired, the Target Person has at the time such Equity
Interests are acquired, executed and delivered a Guaranty Agreement and
Administrative Agent has received an exclusive first priority pledge and grant
of such Equity Interests of the Target Person as part of the Collateral.

 

 

"Permitted Encumbrances" means:

 

(a) Liens granted to the Administrative Agent securing all or any portion of the
Obligations;

 

(b) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(c) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(d) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;

 

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

 

12

 



 

--------------------------------------------------------------------------------

 

 

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary.

 

provided that, except as described in clause (a) of this definition and except
as may be set forth in Schedule 6.02, the term "Permitted Encumbrances" shall
not include any Lien securing Indebtedness.

 

 

"Permitted Investments" means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;

 

(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

 

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

 

“Pledge of Equity Interests” means an agreement in form and substance
satisfactory to Administrative Agent establishing the pledge by Borrower, as
well as any Subsidiary that owns Equity Interests in another Subsidiary, of all
of the Equity Interests in each Subsidiary of Borrower and each Subsidiary of a
Subsidiary, respectively, as part of the Collateral for the Obligations. The
foregoing notwithstanding, no Obligor shall be required to pledge greater than
66.67% of the Equity Interests in any Foreign Subsidiaries.

 

 

13

 



 

--------------------------------------------------------------------------------

 

 

“Prime Margin” means the applicable interest rate increment shown on the Pricing
Grid Rider to be added for purposes of calculating the Alternate Base Rate.

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Prior Loan” means Indebtedness owed by Borrower to JPMorgan Chase Bank, N.A.
pursuant to a certain Loan and Security Agreement dated as of August 3, 1999, as
amended.

 

“Proforma Acquisition Information” means [i] historical financial statements for
the Target Person, and [ii] without limitation of the foregoing clause [i], the
actual financial statements for the Target Person solely (a) audited in
accordance with GAAP for the most recent fiscal year then ended, and (b)
unaudited but in accordance with GAAP for the Proforma Calculation Period,
together with proforma consolidated financial statements of Borrower and the
Target Person for the Proforma Calculation Period, which shall include the
effect of any Indebtedness to be incurred or acquired by Borrower in conjunction
with the Acquisition as well as the results of the operations of the Target
Person, assuming the Target Person had been made a Subsidiary of Borrower at the
inception of the Proforma Calculation Period, containing such other assumptions
as are in accordance with GAAP, and [iii] such other information concerning the
proposed Acquisition as the Administrative Agent shall request, including but
not limited to due diligence information regarding the Target Person developed
by Borrower’s management or outside auditors and Medicare and Medicaid audit
reports.

 

“Proforma Calculation Period” means four (4) consecutive complete fiscal
quarters of Borrower commencing with the fiscal quarter during which the
Acquisition of a Target Person by an Acquirer occurs.

 

“Proforma Calculation Quarter” means each fiscal quarter of Borrower, or portion
thereof, included within a Proforma Calculation Period.

 

“Rate Management Transactions” means any transaction (including a Swap Agreement
with respect thereto) now existing or hereafter entered into between Borrower
and any Lender or any of their respective Affiliates or their successors, which
is a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swam, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

 

"Register" has the meaning set forth in Section 9.04.

 

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

 

“Rent Expense” means rent expense, determined in accordance with GAAP, incurred
with respect to real property.

 

 

14

 



 

--------------------------------------------------------------------------------

 

 

"Required Lenders" means, at any time, not less than two (2) Lenders having
Revolving Credit Exposures and unused Commitments representing in aggregate
greater than fifty percent (50%) of the sum of the total Revolving Credit
Exposures and unused Commitments at such time.

 

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

 

"Revolving Loan" means a Loan made pursuant to Section 2.03.

 

 

"S&P" means Standard & Poor's.

 

“Security Agreement” means an agreement entered into among Borrower and each
Subsidiary Guarantor granting to Administrative Agent a continuing first
priority security interest in all or substantially all of the personal property
of each as part of the Collateral for the Obligations.

 

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Debt” means Indebtedness for which the payment and priority of any
liens securing same have been subordinated to the payment of the Obligations and
the priority of the security interests of Administrative Agent in any Collateral
pursuant to documentation acceptable in form and substance to Administrative
Agent.

 

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

 

15

 



 

--------------------------------------------------------------------------------

 

 

 

"Subsidiary" means any direct or indirect subsidiary of the Borrower.

 

 

“Subsidiary Guarantor” means each Subsidiary that is a Guarantor.

 

"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations, contingent or otherwise,
whether now existing or hereafter arising, of Borrower to a Lender or to any of
their respective Affiliates arising under or in connection with Rate Management
Transactions.

 

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

"Swingline Lender" means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

 

 

"Swingline Loan" means a Loan made pursuant to Section 2.05.

 

“Target Person” means a Person engaged in the same line of business as an
Acquirer, the assets or stock of which such Acquirer desires to acquire pursuant
to a non-hostile Acquisition.

 

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

"Three-Month Secondary CD Rate" means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Total Funded Debt” means the sum of Indebtedness plus mandatorily redeemable
preferred stock, plus contingent debt obligations.

 

"Transactions" means the execution, delivery and performance by the Borrower and
each other Obligor of this Agreement and the other Loan Documents to which each
is a party, respectively, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

 

“Tundra” means the Person prospectively identified by Borrower to Administrative
Agent and Lenders as a Target Person and that, for reasons of confidentiality,
is referred to as Tundra.

 

 

16

 



 

--------------------------------------------------------------------------------

 

 

 

“Tundra Acquisition” means the Acquisition by Borrower of all of the Equity
Interests of Tundra.

 

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

 

"Upfront Fee" means the fee described in Section 2.12(c).

 

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (d) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

 

 

17

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender's Revolving Credit Exposure exceeding such Lender's
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.

 

(b)  Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $25,000 and not less than $100,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $25,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of four Eurodollar Revolving Borrowings outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

 

18

 



 

--------------------------------------------------------------------------------

 

 

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

 

(v) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

 

 

SECTION 2.04. [Reserved]

 

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender's Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in

 

 

19

 



 

--------------------------------------------------------------------------------

 

 

Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension the LC Exposure shall not exceed $10,000,000.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative

 

 

20

 



 

--------------------------------------------------------------------------------

 

 

Agent, for the account of the Issuing Bank, such Lender's Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender's Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in

 

 

21

 



 

--------------------------------------------------------------------------------

 

 

connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this

 

 

22

 



 

--------------------------------------------------------------------------------

 

 

Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such

 

 

23

 



 

--------------------------------------------------------------------------------

 

 

Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so

 

 

24

 



 

--------------------------------------------------------------------------------

 

 

notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.

 

(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

 

25

 



 

--------------------------------------------------------------------------------

 

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a)  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

SECTION 2.12. Fees. (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a Commitment Fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Commitment of such
Lender during the period from and including the date of Closing to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such Commitment Fee shall continue to accrue on the daily amount of such
Lender's Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any Commitment Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall

 

 

26

 



 

--------------------------------------------------------------------------------

 

 

accrue at the rate of 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank's
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)  At Closing, the Borrower shall pay to the Administrative Agent for the
account of each Lender a fee calculated in basis points applied to the aggregate
amount of the Commitment, with the basis points applied estimated to be that
specified in a separate letter agreement among Administrative Agent, Arranger
and Borrower, but acknowledged therein as being subject to variations determined
by market conditions.

 

(d)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

 

(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Applicable Rate with respect thereto.

 

 

(c) [Reserved]

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of

 

 

27

 



 

--------------------------------------------------------------------------------

 

 

any Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing, provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

 

SECTION 2.15. Increased Costs. (a)  If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

 

28

 



 

--------------------------------------------------------------------------------

 

 

(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.

 

(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

 

(d) [Reserved]

 

(e)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

 

29

 



 

--------------------------------------------------------------------------------

 

 

 

SECTION 2.17. Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available

 

 

30

 



 

--------------------------------------------------------------------------------

 

 

its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the

 

 

31

 



 

--------------------------------------------------------------------------------

 

 

Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

 

SECTION 2.20.

Increase in Total Commitment.

 

(a) Request for Increase. The Borrower may, at any time and from time to time
(but in no event more than once during each fiscal year of Borrower), request,
by notice to the Administrative Agent, the Administrative Agent’s approval of an
increase of the total Commitments (a “Commitment  

 

 

32

 



 

--------------------------------------------------------------------------------

 

 

Increase”) within the limitations hereafter described, which request shall set
forth the amount of each such requested Commitment Increase. Within twenty (20)
days of such request, the Administrative Agent shall advise the Borrower of its
approval or disapproval of such request; failure to so advise the Borrower shall
constitute disapproval. If the Administrative Agent approves any such Commitment
Increase, then the total Commitment may be so increased (up to the amount of
such approved Commitment Increase) by having one or more New Lenders increase
the amount of their then existing Commitments or become Lenders, provided
however that approval by the Administrative Agent is not a commitment by the
Administrative Agent to increase its Commitment or to find New Lenders. Any
Commitment Increase shall be subject to the following limitations and
conditions: (i) any increase (in the aggregate) in the total Commitment and the
amount (in the aggregate) of any new Commitment and/or any amount (in the
aggregate) of any increase in the Commitment of any New Lender, shall not be
less than $1,000,000 (and shall be in integral multiples of $500,000 if in
excess thereof); (ii) no Commitment Increase pursuant to this Section 2.20 shall
increase the total Commitment to an amount in excess of $100,000,000; (iii) the
Borrower and each New Lender shall have executed and delivered a Commitment and
Acceptance and the Administrative Agent shall have accepted and executed the
same; (iv) the Borrower shall have executed and delivered to the Administrative
Agent such Note or Notes as any such New Lender shall request to reflect such
Commitment Increase; (v) the Borrower shall have delivered to the Administrative
Agent opinions of counsel (substantially similar to the form of opinion provided
for in Section 4.01, modified to apply to the Commitment Increase and each Note
and Commitment and Acceptance executed and delivered in connection therewith);
(vi) all Guarantors shall have consented in writing to the Commitment Increase
and shall have agreed that their Guaranties continue in full force and effect;
and (vii) the Borrower and each New Lender shall otherwise have executed and
delivered such other instruments and documents, including but not limited to
modifications of the Mortgages, Security Agreement, Pledge of Equity Interests
to, among other things reflect the Commitment Increase, as the Administrative
Agent shall have reasonably requested in connection with such Commitment
Increase. The form and substance of the documents required under clauses (iii)
through (vii) above shall be acceptable to the Administrative Agent. The
Administrative Agent shall provide written notice to all of the Lenders
hereunder of any Commitment Increase.

 

(b)         Revolving Loans by New Lenders. Upon the effective date of any
increase in the total Commitment pursuant to the provisions hereof, which
effective date shall be mutually agreed upon by the Borrower, each New Lender
and the Administrative Agent, each New Lender shall make a payment to the
Administrative Agent in an amount sufficient, upon the application of such
payments by all New Lenders to the reduction of the outstanding Revolving Loan
held by the Lenders, to cause the principal amount outstanding under the
Revolving Loans made by each Lender (including any New Lender) to be in the
amount of its Applicable Percentage (upon the effective date of such increase)
of all outstanding Revolving Loans. The Borrower hereby irrevocably authorizes
each New Lender to fund to the Administrative Agent the payment required to be
made pursuant to the immediately preceding sentence for application to the
reduction of the outstanding Revolving Loans held by the other Lenders
hereunder. If, as a result of the repayment of the Revolving Loan provided for
in this Section 2.20(b), any payment of a Eurodollar Advance occurs on a day
that is not the last day of the applicable Interest Period, the Borrower will
pay to the Administrative Agent for the benefit of any of the Lenders holding a
Eurodollar Loan any loss or cost incurred by such Lender resulting therefrom in
accordance with Section 3.04. Upon the effective date of such increase in the
total Commitment, all Revolving Loans outstanding hereunder (including any
Revolving Loans made by the New Lenders on such date) shall be ABR Loans,
subject to the Borrower’s right to convert the same to Eurodollar Loans on or
after such date in accordance with the provisions of Section 2.07.

 

(c)          New Lenders’ Participation in Letters of Credit. Upon the effective
date of any increase in the total Commitment and the making of the Revolving
Loans by the New Lenders in accordance with the provisions of Section 2.17(b),
each New Lender also shall be deemed irrevocably and

 

 

33

 



 

--------------------------------------------------------------------------------

 

 

unconditionally to have purchased and received, without recourse or warranty,
from the Lenders party to this Agreement immediately prior to the effective date
of such increase, an undivided interest and participation in any Letter of
Credit then outstanding, ratably, such that each Lender (including each New
Lender) holds a participation interest in each such Letter of Credit in
proportion to the ratio that such Lender’s Commitment (upon the effective date
of such increase in the total Commitment) bears to the total Commitment as so
increased.

 

(d)         No Obligation to Increase Commitment. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment or agreement on the part
of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase its Commitment hereunder at any time or a commitment or
agreement on the part of any Lender to increase its Commitment hereunder at any
time, and no Commitment of a Lender shall be increased without its prior written
approval.

 

ARTICLE III

 

Representations and Warranties

 

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Each
Subsidiary of Borrower, its state of formation, tax identification number,
organizational identification number and the identity of the owner(s) of all of
the Equity Interests of each, is set forth on Schedule 3.01.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries except for Liens created by the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2007, reported on by Ernst & Young, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2008, certified by its chief financial officer.
Such financial statements

 

 

34

 



 

--------------------------------------------------------------------------------

 

 

present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b) Since December 31, 2007, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. None of Borrower or its
Subsidiaries owns the fee interest in any real property.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other Intellectual Property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Without limitation of the
foregoing, no Obligor has received any notice from any governmental or public
body, agency or instrumentality alleging that any of the Obligor’s businesses
[i] is operating under any deficiencies cited by state or federal agencies
regulating such businesses, except to the extent that any such deficiencies are
not material or are customary and normal for similar businesses operated by
prudent management in accordance with sound business practices; [ii] has
violated any laws relating to participation in the Medicare or Medicaid programs
that could result in criminal punishment, civil money penalties or exclusion
from such

 

 

35

 



 

--------------------------------------------------------------------------------

 

 

programs, including but not limited to laws regulating payment for referrals,
false billing, and certificates of medical necessity; or [iii] is proposed to be
excluded from Medicare or Medicaid or any other federal or state health care
program for any other reason. For purposes of this paragraph, “notice” or
“knowledge” may be inferred by receipt of an administrative subpoena if the
Obligor has reason to believe that one of the businesses is a subject or target
of an investigation; execution of a search warrant; notice of any post-payment
audit activities; and any other investigation of Obligor’s billing or record
keeping practices by agents of the Department for Health and Human Services
Office of Inspector General, any agent of the United States Department of
Justice, or agents of a state attorney general’s office or Medicaid fraud and
abuse task force of which Obligor is aware. To the extent that any Obligor
participates in Medicare or Medicaid, each such Obligor has in effect a
corporate compliance program designed to detect and prevent billing errors and
related violations of Medicare and Medicaid conditions of participation. No
Default has occurred and is continuing.

 

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

 

36

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent (or its counsel) shall have received the fully
executed Guaranty Agreement executed by each Subsidiary, Security Agreement,
Pledge of Equity Interests and such other documents as Administrative Agent or
its counsel reasonably request to afford Administrative Agent for the benefit of
the Lenders the first and prior perfected security interest in all or
substantially all assets of each of the Obligors, including but not limited to
delivery of original certificates evidencing ownership of the Subsidiaries where
applicable and related stock powers and UCC and related lien searches. Without
limitation of the foregoing, Administrative Agent shall receive assurances
satisfactory to it that, concurrently with the Closing, the Prior Loan
(excluding letters of credit issued by JPMorgan Chase Bank, N.A. in connection
with the Prior Loan that are outstanding on the date of Closing) is paid in full
and the Liens securing the Prior Loan are terminated.

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) covering such other matters relating to the Borrower, the Subsidiary
Guarantors, this Agreement and the other Loan Documents and the Transactions as
the Administrative shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

 

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Subsidiaries, the authorization of the Transactions and any other legal matters
relating to the Borrower and the Subsidiaries, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on July 31, 2008 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

 

37

 



 

--------------------------------------------------------------------------------

 

 

 

(a)  The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

 

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young or other independent public accountants of
recognized national standing (without a "going concern" or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with the Financial Covenants stipulated
pursuant to

 

 

38

 



 

--------------------------------------------------------------------------------

 

 

Section 5.09, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the most recent audited financial
statements theretofore delivered to Administrative Agent and Lenders and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d) [Reserved];

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, [or distributed by the Borrower to its
shareholders generally,] as the case may be; and

 

(f) [Reserved]

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including liabilities for Taxes, that,
if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with

 

 

39

 



 

--------------------------------------------------------------------------------

 

 

GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries, in all material respects, are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business, as well as to refinance the
Prior Loan. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support operations of the Borrower and its Subsidiaries
in the ordinary course of business.

 

SECTION 5.09. Financial Covenants. Borrower shall comply with each of the
Financial Covenants set forth in Schedule 5.09.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a) Indebtedness created hereunder;

 

(b) Indebtedness existing on the date hereof that is not permitted under clause
(a) or (c)-(h) of this Section 6.01 and set forth in Schedule 6.01;

 

 

40

 



 

--------------------------------------------------------------------------------

 

 

 

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;

 

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that the aggregate amount of all such Guarantees in favor of Persons not
Obligors does not exceed $5,000,000;

 

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $5,000,000 at any time outstanding;

 

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $10,000,000at any
time outstanding;

 

(g) Indebtedness constituting all or part of the consideration paid for an
Acquisition, provided that the aggregate amount of such Indebtedness does not
exceed $20,000,000; and

 

(h) Indebtedness not included within Sections 6.01 (a) through (g) provided that
the aggregate amount of such Indebtedness does not exceed $5,000,000 at any
time.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof;

 

(c) any Lien existing on any property or asset prior to the Acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such Acquisition
or the date such Person becomes a Subsidiary, as the case may be;

 

 

41

 



 

--------------------------------------------------------------------------------

 

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and

 

(e) Liens securing Indebtedness permitted by clause (f) and clause (g) of
Section 6.01, provided that the aggregate Indebtedness secured by those Liens
does not exceed $5,000,000 at any time.

 

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, or form any
Subsidiary that is not, immediately upon the creation thereof, a Subsidiary
Guarantor by joinder to the Guaranty Agreement and the Security Agreement
pursuant to documentation acceptable to Administrative Agent, and with its
Equity Interests being pledged as part of the Collateral by joinder to the
Pledge of Equity Interests of the Obligor owning the Equity Interests of such
Subsidiary except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary
Guarantor in a transaction in which the surviving entity is a Subsidiary
Guarantor, (iii) any Subsidiary Guarantor may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary Guarantor and
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, and
Administrative Agent is given notice of the intention to effect such liquidation
or dissolution not less than ten (10) Business Days prior to the commencement
thereof; provided that any merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

 

(a) Permitted Investments;

 

 

(b) investments by the Borrower in the Equity Interests of its Subsidiary
Guarantors;

 

 

 

42

 



 

--------------------------------------------------------------------------------

 

 

(c) loans or advances made by the Borrower to any Subsidiary Guarantor and made
by any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;

 

 

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

 

 

(e)

Permitted Acquisitions; and

 

(f) investments not described in clauses (a) through (e) of Section 6.04,
provided that the aggregate amount of such investments does not exceed
$5,000,000 at any time.

 

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its [wholly owned] Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.

 

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

 

43

 



 

--------------------------------------------------------------------------------

 

 

 

SECTION 6.09. Grant of Lien on After-Acquired Real Estate. No Obligor shall
acquire title to any real estate without the prior written consent of the
Required Lenders unless, at the time of such acquisition, such Obligor grants to
Administrative Agent for the benefit of Lenders a continuing, first priority
Mortgage Lien therein, as part of the Collateral for the Obligations, pursuant
to documentation acceptable to Administrative Agent and accompanied by such
policy or policies of title insurance, appraisals, surveys, environmental
assessments and other related items of due diligence as Administrative Agent
requests.

 

ARTICLE VII

 

Events of Default

 

 

If any of the following events ("Events of Default") shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower's
existence) 5.08, 5.09 or in Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
and such circumstance continues for more than ten (10) Business Days; provided
that this clause (g) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;

 

 

44

 



 

--------------------------------------------------------------------------------

 

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k) one or more final uninsured judgments for the payment of money in an
aggregate amount in excess of $1,000,000 (not adequately covered by insurance as
to which the insurance company has acknowledged coverage) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and [i] if,
prior to the availability of any execution thereon, such judgment(s) shall not
have been discharged or execution thereof shall not have been stayed pending
appeal, or if, after the expiration of any such stay, such judgment(s) shall not
have been discharged, or [ii] the Borrower shall not have established adequate
reserves on its books in respect of such final uninsurable judgment or
judgments; or

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) a Change in Control shall occur;

 

(n) Any Borrower or Subsidiaries is enjoined, restrained or in any way prevented
by the order of any court or any administrative or regulatory agency from
conducting all or any material part of its business and such circumstance could
reasonably be expected to have a Material Adverse Effect;

(o) Any of the Loan Documents for any reason, other than a partial or full
release in accordance with the terms thereof, ceases to be in full force and
effect or is declared to be null and void, or any Obligor denies that it has any
further liability under any Loan Documents to which it is party, or gives notice
to such effect;

(p) Administrative Agent, on behalf of Lenders, does not have or ceases to have
a valid and perfected first priority security interest in the Collateral
(subject to Permitted Encumbrances), in each case, for any reason other than the
failure of Administrative Agent or any Lender to take any action within its
control;

(q) Any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or

 

 

45

 



 

--------------------------------------------------------------------------------

 

 

other casualty which causes, for more than 15 consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of any
Obligor if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;

(r) The loss, suspension or revocation of, or failure to renew, any Medicare,
Medicaid or other license or permit now held or hereafter acquired by any
Obligor, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; or

(s) There is filed against any Obligor any civil or criminal action, suit or
proceeding under any federal or state racketeering (including, without
limitation, the Racketeer Influenced and Corrupt Organization Act of 1970) or
any other statute, which action, suit or proceeding (1) is not dismissed within
120 days; and (2) could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby

 

 

46

 



 

--------------------------------------------------------------------------------

 

 

that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in

 

 

47

 



 

--------------------------------------------------------------------------------

 

 

respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Lenders hereby irrevocably authorize Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by Administrative Agent
upon any Collateral (i) upon termination of the Commitments and upon final and
indefeasible payment in full in cash and satisfaction of all Obligations and
termination of this Agreement; (ii) constituting property being sold or disposed
of in accordance with the Loan Documents; or (iii) constituting property leased
to an Obligor under a lease that has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by the applicable Obligor to be, renewed or extended.

 

Administrative Agent shall have no obligation whatsoever to any Lender or any
other Person to assure that the property covered by this Agreement or the other
Loan Documents exists or is owned by an Obligor or is cared for, protected or
insured or has been encumbered or that the Liens granted to Administrative Agent
on behalf of Lenders herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Administrative Agent in this Agreement or in any of the Loan Documents, it being
understood and agreed that in respect of the property covered by this Agreement
or the Loan Documents or any act, omission or event related thereto,
Administrative Agent may act in any manner it may deem appropriate, in its
discretion, given Administrative Agent’s own interest in property covered by
this Agreement or the Loan Documents as one of the Lenders and that
Administrative Agent shall have no duty or liability in that regard whatsoever
to any of the other Lenders.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Lenders’ security interest in Collateral which, in accordance with
Article 9 of the Uniform Commercial Code in any applicable jurisdiction, can be
perfected only by possession. Should any Lender (other than Administrative
Agent) obtain possession of any such Collateral following an Event of Default,
such Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.
The Administrative Agent may file such proofs of claim or documents as may be
necessary or advisable in order to have the claims of the Administrative Agent
and the Lenders (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and the Lenders, their
respective agents, financial advisors and counsel), allowed in any judicial
proceedings relative to any Obligor, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies, securities or other property payable or deliverable on any such
claims. Any custodian in any judicial proceedings relative to any Obligor is
hereby authorized by each Lender to make payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent, its agents, financial advisors and counsel, and any
other amounts due the Administrative Agent. Nothing contained in this Agreement
or the other Loan Documents shall

 

 

48

 



 

--------------------------------------------------------------------------------

 

 

be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Loans, or the rights of any holder
thereof, or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding, except as specifically permitted
herein.

 

Each Lender agrees that, except as to Collateral in which a security interest
may be perfected by possession, it will not have any right individually to
enforce or seek to enforce this Agreement or any other Loan Document or to
realize upon any Collateral for the benefit of the Lenders, it being understood
and agreed that such rights and remedies may be exercised only by Administrative
Agent.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), or required by law to be given in another manner, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at 9510 Ormsby Station Road, Suite 300,
Louisville, Kentucky 40223, Attention of Steven Guenthner, Telecopy No.
502.891.8067;

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, 416 West Jefferson
Street, Louisville, Kentucky 40202, Attention of Robert E. Miles, Telecopy No.
502.566.8339, with a copy to JPMorgan Chase Bank, 270 Park Avenue, New York
10017, Attention of Samantha T. Brawley (Telecopy No. 312.732.2613);

 

(iii) if to the Issuing Bank, to JPMorgan Chase Bank, 416 West Jefferson Street,
Louisville, Kentucky 40202, Attention of Robert E. Miles, Telecopy No.
502.566.8339;

 

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, 416 West Jefferson
Street, Louisville, Kentucky 40202, Attention of Robert E. Miles, Telecopy No.
502.566.8339;

 

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

 

49

 



 

--------------------------------------------------------------------------------

 

 

 

SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, except that all Lenders’ Commitments may be
reduced pro rata if the Borrower reduces Commitments pursuant to Section 2.09(a)
hereof, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

 

50

 



 

--------------------------------------------------------------------------------

 

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses [are determined by a
court of competent jurisdiction by final and nonappealable judgment to have]
resulted from the gross negligence or wilful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than three (3)
Business Days after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

 

51

 



 

--------------------------------------------------------------------------------

 

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of [(x)] any Commitment to an assignee
that is a Lender with a Commitment immediately prior to giving effect to such;
and

 

 

(C) the Issuing Bank.

 

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Obligors and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

 

52

 



 

--------------------------------------------------------------------------------

 

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be

 

 

53

 



 

--------------------------------------------------------------------------------

 

 

entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

 

54

 



 

--------------------------------------------------------------------------------

 

 

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the Commonwealth of Kentucky.

 

(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in the Commonwealth of Kentucky or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

55

 



 

--------------------------------------------------------------------------------

 

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER OBLIGORS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

 

56

 



 

--------------------------------------------------------------------------------

 

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

< the balance of this page intentionally has been left blank >

 

 

57

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALMOST FAMILY, INC., a Kentucky corporation

 

 

By

/s/ C. Steven Guenthner

 

C. Steven Guenthner,

 

Senior Vice President and CFO

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

By

/s/ Robert E. Miles

 

Robert E. Miles,

 

Senior Vice President

 

 

FIFTH THIRD BANK, individually and as Syndication Agent

 

 

By

/s/ Richard G. Whipple

 

Richard G. Whipple

 

Vice President

 

 

NATIONAL CITY BANK

 

 

By

/s/ Kevin L. Anderson

 

Kevin L. Anderson

 

SVP

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

By

/s/ Patricia S. Robertson

 

Patricia S. Robertson

 

Sr. Vice President

 

 

 

58

 



 

--------------------------------------------------------------------------------

Exhibit A

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

______________________________

 

2.

Assignee:

______________________________

[and is an Affiliate/Approved Fund of [identify Lender]2]

 

3.

Borrower(s):

Almost Family, Inc., a Delaware corporation

 

4.

Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement:            The $75,000,000 Credit Agreement dated as of July
15, 2008 among Almost Family, Inc., the Lenders parties thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent

_________________________

2  Select as applicable.

 

59

 



 

--------------------------------------------------------------------------------

 

 



6.

Assigned Interest:

 

Facility Assigned3

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans4

 

$

$

%

 

$

$

%

 

$

$

%

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Obligors and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

 

Title:

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

By:______________________________

 

Title:

 

 

_________________________

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

60

 



 

--------------------------------------------------------------------------------

 

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,, as

Administrative Agent

 

By_________________________________

Title:

 

Consented to:

 

ALMOST FAMILY, INC., a Delaware corporation

 

By________________________________

Title:

 

[add consent of Issuing Bank]

 

 

61

 



 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of Kentucky.

 

 

62

 



 

--------------------------------------------------------------------------------

 

 

Exhibit B

COMMITMENT AND ACCEPTANCE

 

This Commitment and Acceptance (this “Commitment and Acceptance”) is dated as of
______________, 20__, and is entered into among the parties listed on the
signature pages hereof. Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement (as
defined below).

 

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of July 15, 2008, by
and between ALMOST FAMILY, INC., a Delaware corporation, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Lenders that are parties thereto (as the
same may from time to time be amended, modified, supplemented or restated, in
whole or in part and without limitation as to amount, terms, conditions or
covenants, the “Credit Agreement”).

Pursuant to Section 2.20 of the Credit Agreement, the Borrower has requested an
increase in the total Commitments from $__________ to $____________. Such
increase in the total Commitments is to become effective on _________________
_____, 20__ (the “Increase Date”) [THIS DATE IS TO BE MUTUALLY AGREED UPON BY
THE BORROWER, THE ACCEPTING LENDER AND ADMINISTRATIVE AGENT IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 2.20(b) OF THE CREDIT AGREEMENT]. In connection with
such requested increase in the total Commitments, the Borrower, Administrative
Agent and ________________ (“Accepting Lender”) hereby agree as follows:

1. ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date, [Accepting
Lender shall become a party to the Credit Agreement as a Lender, shall have all
of the rights and obligations of a Lender thereunder, shall agree to be bound by
the terms and provisions thereof and shall thereupon have a Commitment under and
for purposes of the Credit Agreement in an amount equal to the] [the Commitment
of Accepting Lender under the Credit Agreement shall be increased from
$____________ to the] amount set forth opposite Accepting Lender’s name on the
signature pages hereof.

[2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. Accepting Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Commitment and Acceptance and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it satisfies the requirements, if any, specified in
the Credit Agreement that are required to be satisfied by it in order to become
a Lender, (iii) from and after the Increase Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Non-U.S. Lender, it has delivered any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Accepting Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit

 

 

63

 



 

--------------------------------------------------------------------------------

 

 

decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.]

*Paragraph 2 is to be inserted only if Accepting Lender is not already a party
to the Credit Agreement prior to the Increase Date.

3. REPRESENTATION OF THE COMPANY. The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, no event or condition
shall have occurred and then be continuing that constitutes a Default or
Unmatured Default.

4. GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the Commonwealth of Kentucky.

5. NOTICES. For the purpose of notices to be given under the Credit Agreement,
the address of Accepting Lender (until notice of a change is delivered) shall be
the address set forth in the Administrative Questionnaire that Accepting Lender
has delivered to the Administrative Agent.

< the balance of this page intentionally has been left blank >

 

 

64

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

BORROWER:

ALMOST FAMILY, INC., a Delaware corporation

 

By:__________________________

 

Name:_______________________

 

Title: ________________________

 

 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A.,

 

AS ADMINISTRATIVE AGENT

 

By: __________________________

 

Name: ________________________

 

Title: _________________________

 

 

COMMITMENT:

ACCEPTING LENDER:

 

$__________________

[NAME OF ACCEPTING LENDER]

 

By: __________________________

 

Name: ________________________

 

Title: _________________________

 

 

65

 



 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is being delivered to JPMorgan Chase Bank, N.A., a
national banking association (in its individual capacity “Chase”), for itself as
a Lender and as Administrative Agent for the Lenders, as that term is defined
herein, pursuant to Section 5.01(c) of that certain Credit Administrative
Agreement dated as of July 15, 2008, as amended, between [i] Almost Family,
Inc., a Delaware corporation (“Borrower”), [ii] the financial institution(s)
that are parties thereto and their respective successors and Eligible Assignees
(each individually a “Lender” and collectively “Lenders”) and [iii] Chase, for
itself as a Lender and as agent (“Administrative Agent”) for the Lenders
(together with all amendments, modifications and supplements thereto and all
restatements thereof, the “Credit Agreement”). All capitalized terms used herein
without definition shall have the meanings assigned to those terms in the Credit
Agreement. The undersigned Chief Financial Officer of Borrower hereby certifies
that, as of the last day of the most recently ended fiscal quarter,
____________________ _____, 20__ (the “Calculation Date”):

1.

Ratio Requirements.

 

A.

The Adjusted Fixed Charge Coverage Ratio as of the Calculation Date was _____ to
1.00 calculated as follows (all amounts in the following calculations are
determined for Borrower on a consolidated basis):

 

[1]

Net income determined in accordance with GAAP

__________

plus, to the extent included in the calculation of net

income the sum of

 

[2]

Income and franchise taxes paid or accrued

__________

 

[3]

Interest expense, net of interest income, paid or accrued

__________

 

[4]

Amortization and depreciation expense

__________

 

[5]

Extraordinary or non-recurring “cash” losses

 

acceptable to Administrative Agent

__________

 

[6]

Extraordinary or non-recurring non-cash charges

 

acceptable to Administrative Agent

__________

less, to the extent included in the calculation of net income the sum of

 

[7]

The income of any Person (other than wholly-owned

Subsidiaries of Borrower) in which any Borrower or a

wholly owned Subsidiary of a Borrower has an ownership

interest except to the extent such income is received by

Borrower or such wholly-owned Subsidiary in a cash

 

distribution during such period

__________

 

 

 

66

 



 

--------------------------------------------------------------------------------

 

 

 

[8]

Gains from sales or other dispositions of

assets (other than Inventory in the normal

 

course of business)

__________

 

[9]

Extraordinary or non-recurring gains

__________

 

[10]

EBITDA: ([1]+([2]+[3] +[4]+[5]+[6])

 

-([7]+[8]+[9])

__________

 

[11]

Acquired EBITDA

 

(attached Acquired EBITDA Calculation Rider)

__________

 

[12]

Adjusted EBITDA ([10] + [11])

__________

 

[13]

Rent Expense

__________

 

[14]

EBITDAR ([12]+[13])

__________

 

[15]

Interest expense

__________

 

[16]

Rent Expense ([13] above)

__________

 

[17]

Adjusted Fixed Charges: (Total of [15]

 

plus [16])

$_________

 

Calculation: [14] divided by [17]

__________

Required: not less than 3.00 to 1.00

 

B.

The Leverage Ratio as of the Calculation Date, was _____ to 1.00 calculated as
follows (all amounts in the following calculation are determined for Borrower on
a consolidated basis):

 

[1]

Indebtedness for borrowed money

__________

 

[2]

Indebtedness under Capital Leases

__________

 

[3]

Subordinated Debt

__________

 

[4]

Mandatorily redeemable preferred stock

_________

 

[5]

Contingent debt obligations including under

 

Letters of Credit

__________

 

[6]

Total Funded Debt: [1]+[2]+[3]+[4]+[5]

__________

 

[7]

Adjusted EBITDA: Section 1A [12] above

__________

 

Calculation: [6] divided by [7]

__________

 

Required:

Not greater than 3.00 to 1.00.

 

 

 

67

 



 

--------------------------------------------------------------------------------

 

 

 

C.

The Net Worth of the Borrower as of the Calculation Date was $____________

([3] below):

 

[1]

Capital stock and additional paid-in capital

__________

 

[2]

Retained earnings (or less accumulated deficit)

 

calculated in conformity with GAAP

__________

 

 

[3]

Net Worth [1]+[2]

__________

 

Required:

Not less than the sum of [i] $__________, plus [ii] 80% of net income, without
giving effect to any losses, during each fiscal quarter of Borrower beginning
with the fiscal quarter of Borrower ending June 30, 2008, plus [iii] the net
proceeds received by Borrower arising from any disposition of Equity Interests
in Borrower.

 

[i]

$____________

 

 

+

[ii]

___________

 

+

[iii]

___________

 

Total:

___________

The undersigned Chief Financial Officer of Borrower further certifies that he or
she has reviewed the Credit Agreement and has no knowledge of any event or
condition which constitutes a Default or an Event of Default other than [if any
Default or Event of Default has occurred, describe the same, the period of
existence thereof and what action the any Borrower has taken or proposes to take
with respect thereto].

IN WITNESS WHEREOF, Borrower through its duly authorized Chief Financial
Officer, has executed this Compliance Certificate this _____ day of
_______________, 20__.

ALMOST FAMILY, INC., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

68

 



 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Schedule 2.01

 

(Commitments of Lenders)

 

 

Lender

Amount of Commitment

 

1. JPMorgan Chase Bank, N.A.

$40,000,000

 

2. Fifth Third Bank

$15,000,000

 

3. National City Bank

$10,000,000

 

4. PNC Bank, National Association

$10,000,000

 

 

Total

$75,000,000

 

 

--------------------------------------------------------------------------------

Schedule 3.01

ALMOST FAMILY, INC.

LIST OF SUBSIDIARIES

 

CORPORATIONS

 

Name and Federal ID No.

 

 

Authorized Capital Stock

Number of

Issued and Outstanding Shares

State of Incorporation and State ID. No.

1.           Adult Day Care of America, Inc. #
61-1207175

1,000 shares of common stock, $.001 par value per share

1,000

DE

2128204

2.           Adult Day Care of Louisville, Inc. #
61-1284635

1,000 shares

100

KY

0339255

3.           Adult Day Care of Maryland, Inc. 52-1383904

Owned by Adult Day Care of America, Inc.

100

MD

D01817154

4.           Adult Day Clubs of America Joint Venture, Ltd. 06-1226680

1000 shares of common stock, $.01 par value per share

Owned by Adult Day Care of America, Inc.

1,000

DE

2145840

5.           Caretenders of Birmingham, Inc.
31-1298687

5,000 shares common stock, no par value

Owned by National Health Industries, Inc.

1,000

AL

D/C 137-184

6.           Caretenders of Cincinnati, Inc.
31-1463449

1,000 shares

Owned by National Health Industries, Inc.

100

KY

0414264

7.           Caretenders of Cleveland, Inc.
61-1306845

1,000 shares

Owned by National Health Industries, Inc.

100

KY

0418732

8.           Caretenders of Columbus, Inc.
61-1302995

1,000 shares

Owned by National Health Industries, Inc.

100

KY

0414266

9.           Caretenders of Indianapolis, Inc.
61-1302996

1,000 shares

Owned by National Health Industries, Inc.

100

KY

0414265

 

 

2

 



 

--------------------------------------------------------------------------------

 

10.         Caretenders of New Jersey, Inc.
61-1324074

1,000 shares

Owned by National Health Industries, Inc.

100

KY

0341106

11.         Caretenders Visiting Services
Employment Company, Inc.
61-1326749

1,000 shares

Owned by National Health Industries, Inc.

100

KY

0456266

12.         National Health Industries, Inc. #
61-0997496

1,000 shares of common stock without par value

1,000

KY

0119806

 

 

 

limited liability companies

Name and Federal ID No.

Ownership

State of Organization and State ID. No

Almost Family PC of Ft. Lauderdale, LLC

26-1260724

100% by National Health Industries, Inc.

FL

L07000103414

Almost Family PC of Kentucky, LLC

26-1259925

100% by National Health Industries, Inc.

KY

0675489

Almost Family PC of SW Florida, LLC

26-1261522

100% by National Health Industries, Inc.

FL

L07000103411

Almost Family PC of West Palm, LLC

26-1263982

100% by National Health Industries, Inc.

FL

L07000103413

Caretenders Mobile Medical Services, LLC

26-1162933

100% by National Health Industries, Inc.

OH

1726247

Caretenders of Jacksonville, LLC

20-5898994

100% by National Health Industries, Inc.

FL

L06000110767

Caretenders Visiting Services of Columbus, LLC

20-8428138

100% by National Health Industries, Inc.

OH

1676001

Caretenders Visiting Services of Cook County, LLC

20-5826574

100% by National Health Industries, Inc.

IL

02013231

Caretenders Visiting Services of District 6, LLC

65-0747432

100% by National Health Industries, Inc.

KY

0565533

Caretenders Visiting Services of District 7, LLC

30-0425714

100% by National Health Industries, Inc.

KY

0565534

Caretenders Visiting Services of Gainesville, LLC

30-0425715

100% by National Health Industries, Inc.

FL

L0500016996

 

 

3

 



 

--------------------------------------------------------------------------------

 

Caretenders Visiting Services of Hernando County, LLC

20-5826497

100% by National Health Industries, Inc.

FL

L06000104096

Caretenders Visiting Services of Kentuckiana, LLC

20-3021812

100% by National Health Industries, Inc.

KY

0615538

Caretenders Visiting Services of Ocala, LLC

20-4522444

100% by National Health Industries, Inc.

FL

L06000028455

Caretenders Visiting Services of Orlando, LLC

30-0425717

100% by National Health Industries, Inc.

KY

0597949

Caretenders Visiting Services of Palm Beach County LLC

20-3033371

100% by National Health Industries, Inc.

FL

L05000061807

Caretenders Visiting Services of Pinellas County, LLC

20-5826531

100% by National Health Industries, Inc.

FL

L06000104100

Caretenders Visiting Services of Southern Illinois, LLC

20-5826553

100% by National Health Industries, Inc.

IL

02013258

Caretenders Visiting Services of St. Augustine, LLC

20-2910357

100% by National Health Industries, Inc.

FL

L05000052409

Caretenders Visiting Services of St. Louis, LLC

20-5826598

100% by National Health Industries, Inc.

MO

LC0774505

Caretenders VS of Boston, LLC

26-1258759

100% by National Health Industries, Inc.

MA

000962269

Caretenders VS of Central KY, LLC

26-1250391

100% by National Health Industries, Inc.

KY

0675492

Caretenders VS of Louisville, LLC

26-1264112

100% by National Health Industries, Inc.

KY

0675491

Caretenders VS of Northern KY, LLC

26-1259246

100% by National Health Industries, Inc.

KY

0675495

Caretenders VS of Western KY, LLC

26-1258938

100% by National Health Industries, Inc.

KY

0675497

Mederi Caretenders VS of Broward, LLC

26-1264504

100% by National Health Industries, Inc.

FL

L07000103409

Mederi Caretenders VS of SE FL, LLC

26-1264234

100% by National Health Industries, Inc.

FL

L07000103410

Mederi Caretenders VS of SW FL, LLC

26-1264384

100% by National Health Industries, Inc.

FL

L07000103412

Mederi Caretenders VS of Tampa, LLC

26-1248096

100% by National Health Industries, Inc.

FL

L07000104055

Princeton Home Health, LLC

20-5081107

100% by National Health Industries, Inc.

AL

DLL 480-611

 

# Almost Family, Inc. owns 100% of the issued and outstanding capital stock of
each

 

4

 

 

 

--------------------------------------------------------------------------------

Schedule 3.06

 

(Disclosed Matters)

 

Schedule of Claims and Litigation

 

 

PLAINTIFF

DEFENDANT

CLAIM ISSUE

STATUS

FIRM

 

 

 

 

 

Estate of Edwin McLaury

Almost Family, Inc.

Alleged negligent oversight of patient.

Active

Kevin Crews, Esq.

Wicker Smith Attorneys

Amsouth Bldg, Suite 402

4851 Tamiami Trail, North

Naples, FL 34103

(239)430-1120

 

 

 

 

 

Sydelle Cohen

Almost Family, Inc.

Alleged theft by employee, negligent hiring.

Active

Daniel Ryan, III

Ryan, Ryan, Johnson & Deluca

80 Fourth Street

P. O. Box 3057

Stamford, CT 06905

(203) 357-9200

 

 

 

 

 

Mary Barzey

Caretenders of Fort

Lauderdale, Inc.

Alleged negligent care with respect to patient who fell from wheelchair

while being pushed by a

home health aide.

Active

Adam Rhys

Wicker Smith

1645 Palm Beach Lakes

Blvd.

West Palm Beach, FL

33401

 

 

 

 

 

 

 

Merlin LaRoque

Caretenders of

Birmingham, Inc.

Alleged theft of money from patient

and unauthorized use of

credit cards.

Active

Dudley Motlow

Porterfield, Harper, Mills &

Motlow, P.A.

22 Inverness Parkway,

Suite 600

Birmingham, AL 35253

 

 



5

 



 

--------------------------------------------------------------------------------

Schedule 5.09

 

(Financial Covenants)

 

The consolidated financial statements of Borrower shall, as of each Calculation
Date commencing June 30, 2008, reflect compliance with the following financial
covenants, determined in accordance with GAAP:

 

A.

The Adjusted Fixed Charge Coverage Ratio shall not be less than 3.00 to 1.00.

 

B.

The Leverage Ratio shall not be greater than 3.00 to 1.00.

C.        Net Worth shall not be less than the sum of [i] $38,498,881.00, plus
[ii] the sum of (a) 80% of net income, without giving effect to any losses,
during each fiscal quarter of Borrower beginning with the quarter ending June
30, 2008, plus the net proceeds received by Borrower arising from any
disposition of Equity Interests in Borrower.

 

6

 



 

--------------------------------------------------------------------------------

Schedule 6.01

 

(Existing Indebtedness)

 

None.

 

7

 



 

--------------------------------------------------------------------------------

Schedule 6.02

 

(Existing Liens)

 

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

Almost Family, Inc.

Delaware Secretary of State

UCC-1 Financing Statement

31070104

4/25/03

IOS Capital, LLC, Macon, Georgia

Leased equipment

 

UCC-1 Financing Statement

 

43513621

In Lieu for Jefferson County, Kentucky Filing 00-04080

2/10/04

JP Morgan Chase Bank, N.A.

All assets

 

UCC-1 Financing Statement

52378678

8/02/05

Chase Equipment Leasing, Inc.

Leased equipment

UCC-3 Financing Statement

Amendment

52717917

Amends 52378678

9/01/05

Chase Equipment Leasing, Inc.

Leased equipment

UCC-3 Financing Statement

Amendment

60368753

Amends 52378678

1/31/06

Chase Equipment Leasing, Inc.

Leased equipment

UCC-3 Financing Statement

Amendment

62156818

Amends 52378678

06/23/02

Chase Equipment Leasing, Inc.

Leased equipment

UCC-1 Financing Statement

 

52592252

08/19/05

Chase Equipment Leasing, Inc.

Leased Equipment

Almost Family, Inc.

Delaware Secretary of State

UCC-1 Financing Statement

61457308

05/01/06

IOS Capital

Macon, Georgia

Leased Equipment

UCC-1 Financing Statement

 

61522614

 

05/01/06

JPMorgan Chase Bank, N.A. successor in interest to Bank One, Kentucky, NA as
Agent Louisville, Kentucky

Equipment

 

 

8

 



 

--------------------------------------------------------------------------------

 

National Health Industries, Inc.

 

 

 

 

 

 

 

Kentucky Secretary of State

UCC- 1 Financing Statement

2004-2028636-83

 

07/27/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

Adult Day Care of Louisville, Inc.

 

 

 

 

 

 

 

Kentucky Secretary of State

UCC- 1 Financing Statement

2004-2002686-40

 

04/13/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, with its main
office in Chicago, Il, Louisville, Kentucky

All assets

2004-2002686-40

Termination

―

―

―

Jefferson County, Ky

State & Tax Lien

1094/0097 State Tax Lien

06/20/2007

Commonwealth of Kentucky

Amount Not Listed

Adult Day Care of America, Inc.

 

 

 

 

 

 

 

Delaware Secretary of State

UCC- 1 Financing Statement

42232876

 

08/03/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

42232918

08/03/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky

Al assets

 

 

9

 



 

--------------------------------------------------------------------------------

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

Adult Day Care of Maryland, Inc.

 

 

 

 

 

 

 

MD Department of Assessments & Taxation

UCC -1 Financing Statement

00000001810298 85

12/15/1999

JPMorgan Bank, N.A.

All assets

UCC-3 Financing Statement

00000001810298

885

Continuation

01/06/2006

JPMorgan Bank, N.A.

All assets

UCC-3 Financing Statement

00000001810298

5

Amendment

01/06/2006

JPMorgan Bank, N.A.

All assets

UCC-3 Financing Statement

00000001810298

5

Termination

02/21/2006

JPMorgan Bank, N.A.

All assets

UCC-1 Financing Statement

000000018120008

5

 

07/28/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

UCC-3 Financing Statement

00000001812008

5

Termination

02/21/2006

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

Caretenders of Visiting Services of Southwest Florida, Inc.

Kentucky Secretary of State

UCC – 1 Financing Statement

2004-2032555-98-01

08/12/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

 

 

10

 



 

--------------------------------------------------------------------------------

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

Caretenders of Visiting Services of Columbus, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2022614-03

06/29/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

UCC – 1 Financing Statement

2004-2022624-24

06/29/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

UCC-1 Financing Statement

2004-2026114-32

07/15/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent)
Louisville, Kentucky

All assets

 
11

--------------------------------------------------------------------------------

 

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

 

Caretenders of Visiting Services of Employment Company, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2002662-64-01

04/13/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Louisville Kentucky

All assets

UCC – 3 Financing Statement Amendment

2004-2002662-64-02

03/31/2005

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Louisville, Kentucky

All assets

UCC-3 Financing Statement Amendment

2004-2002662-64-03

04/01/2005

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Louisville, Kentucky

All assets

UCC-1 Financing Statement

2005-2079044-13-03

03/30/2005

JPMorgan Chase, NA, Louisville, Kentucky

All assets

 
 
12

--------------------------------------------------------------------------------

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

 

Caretenders of Cincinnati, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2002689-73-01

04/13/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky

All assets

UCC – 3 Financing Statement Amendment

2004-2002689-73-02

02/22/2006

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky

All assets

UCC-1 Financing Statement Amendment

2005-2123451.95-01

10/17/2005

Bank One, NA , as Agent, Louisville, Kentucky

All assets

UCC-3 Financing Statement

2005-2123451.95-02

10/21/2005

Bank One, NA , as Agent, Louisville, Kentucky

All assets

Jefferson County, Kentucky

Federal & Tax Lien

00692/0220

08/26/2002

Department of the Treasury

$24,245.31 as of March 27, 1999

 

13

--------------------------------------------------------------------------------

 

 

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

 

Caretenders of Columbus, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2002691-16-01

04/13/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky

All assets

UCC – 3 Financing Statement Amendment

2004-2002691-16-02

10/03/2006

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky

All assets

Caretenders of Cleveland, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2002684-28

04/13/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky

All assets

Caretenders of Indianapolis, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2025832-08

07/14/2004

Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent,
Illinois, Louisville, Kentucky

All assets

 

 

14

--------------------------------------------------------------------------------

 

 

Debtor Name

 

Jurisdiction

 

Type of Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

 

Caretenders of New Jersey, Inc.

Kentucky Secretary of State

UCC-1 Financing Statement

2004-2027863-14-01

07/23/2004

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent,
Louisville, Kentucky

All assets

UCC – 3 Financing Statement Termination

2004-2027863-14-02

02/22/2006

Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent,
Louisville, Kentucky

All assets

 

 

 

15

 



 

--------------------------------------------------------------------------------

Schedule 6.08

 

(Existing Restrictions)

 

None.

 

 

16

 

--------------------------------------------------------------------------------

Acquired EBITDA Calculation Rider

 

ALMOST FAMILY, INC.

FOR QUARTER ENDING ________, 20__ (“Calculation Date”)

 

ADJUSTED EBITDA CALCULATION FOR COVENANT COMPLIANCE AND PRICING GRID
DETERMINATION:

 

AFAM Actual Trailing

Twelve Month EBITDA (As Reported)

A.

$___________________

 

PLUS:

 

Acquisition #1

Acquired EBITDA – APEX HEALTHCARE

 

For Quarter Ending 3/31/08: Add $2,500,000

For Quarter Ending 6/30/08: Add $1,875,000

For Quarter Ending 9/30/08:

Add $1,250,000

For Quarter Ending 12/30/08:

Add $625,000

For Each Quarter Thereafter: Add $0

B.

$_____________________#

 

Acquisition #2

Acquired EBITDA –PROJECT TUNDRA

 

For Quarter Ending 6/30/08:

Add $8,000,000

For Quarter Ending 9/30/08:

Add $6,000,000

For Quarter Ending 12/31/08: Add $4,000,000

For Quarter Ending 3/31/08:

Add $2,000,000

For Each Quarter Thereafter: Add $0

C.

$______________________#

 

Acquisition #3

Acquired EBITDA - ________________

 

For Quarter Ending _________________

For Quarter Ending _________________

For Quarter Ending _________________

For Quarter Ending _________________

For Each Quarter Thereafter: Add $0

D.

$_____________________#

 

Subtotal (sum of B through D)

E.

$ _____________________

 

Lesser of E or 50% of A + E

F.

$_____________________

 

Adjusted EBITDA (A + F)

G.

$_____________________

 

# Insert applicable amount for Fiscal Quarter ending on the Calculation Date
only

17

 

--------------------------------------------------------------------------------

 

Pricing Grid Rider

 

As of each Interest Calculation Date, the Prime Margin and the LIBO Margin and
the Commitment Fee, respectively, shall be that percentage increment as set
forth below according to the Leverage Ratio determined as of such Interest
Calculation Date:

 

LEVEL

LEVERAGE
RATIO

PRIME

MARGIN

LIBO

MARGIN

COMMITMENT FEE

1.           Less than or equal to 1.00 to 1.00

0

1.60

0.25

2. Greater than 1.00 to 1.00 and less than or equal to 1.50 to 1.00

0.25

1.85

0.30

3. Greater than 1.50 to 1.00 and less than or equal to 2.00 to 1.00

0.50

2.10

0.35

4. Greater than 2.00 to 1.00 and less than or equal to 2.50 to 1.00

0.75

2.35

0.40

5.           Greater than 2.50 to 1.00

1.00

2.60

0.45

 

 

 

 

 

From the date of this Agreement until three (3) Business Days following receipt
by Administrative Agent of the financial statements and Compliance Certificate
for the fiscal quarter of Borrower ending on June 30, 2008, the Prime Margin and
LIBO Margin and Commitment Fee shall be assumed to be and applied in accordance
with Level 3 above, regardless of the actual Leverage Ratio during that period.

In the event that the Administrative Agent has not received the financial
statements required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) of the Agreement, as applicable, together with the Compliance
Certificate pursuant to Section 5.01(c) of the Agreement, by the dates required
pursuant to the Agreement, the Prime Margin, LIBO Margin and Commitment Fee
shall be assumed to be and applied in accordance with Level 5 above, commencing
as of the date that the applicable financial statements and Compliance
Certificate were required to be delivered and continuing until three (3)
Business Days following the date the same are actually delivered.

 

18

 

 



 

 

 

 

 



 

 